DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This notice of allowance is responsive to communications filed 07/01/2021. Claims 1, 3, and 6- 14 remain pending and are under consideration. Claims 2, 4, and 5 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2021 has been entered.
 
Response to Amendment and Arguments
The amendment filed 07/01/2021 has been entered. 
Applicant’s amendments to claims 1, 8, and 14 have overcome the objection previously set forth in the Final Office Action mailed 04/01/2021. The objection to claims 1, 8, and 14 has been withdrawn.
Applicant’s arguments with respect to the rejection of claims 1, 3, and 6- 14 under 35 U.S.C. 112(b) have been fully considered and are persuasive due to the amendments to claims 1, 3, 6, 8, 12, and 14.  Therefore, the rejections have been withdrawn.  


	
	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of the following limitations in all the claims which is not found in the prior art references: “a retrieval phrase acquisition device to acquire a retrieval phrase from an input device; a retrieval storage device storing a word corresponding to a category; and a controller configured to generate a feature word from the retrieval phrase, the feature word being related to a word representing a retrieval target, the feature word corresponding with a feature vector that contains a degree of similarity of cosine equal to or greater than a predetermined threshold value, with a feature vector of distributed representation of the word representing the retrieval target, acquire a position information indicating a position on a map that is a starting point of retrieval, the retrieval target having a point of interest (POI) information indicating a point of interest (POI), identify the category based on whether a word included in the retrieval phrase matches the word stored in the retrieval storage device, wherein the controller is configured to estimate, on a machine learning basis, the category from a word included in the retrieval phrase in a case where said category is not directly identified by the controller based on non-machine learning basis, using training data, and retrieve the retrieval target corresponding to the feature word based on the feature word, the position information and the category from an accumulation database that accumulates the feature word classified by the category and the retrieval target corresponding to the feature word, the retrieval target corresponding to the feature word such that the POI indicated by the POI information is located within a predetermined range from the position, wherein the controller is 
The closest prior art of record, Gruber et al. (US 2012/0016678) teaches an intelligent automated assistant designed to include functionality including search (including location-based search) (¶ [0021]). Examples of different types of input data/information which may be accessed and/or utilized by intelligent automated assistant 1002 may include Location information (¶ [0142]). The intelligent automated assistant may perform tasks such as  finding restaurants that are of high quality, are well reviewed, near a particular location, available for reservation at a particular time, and serve a particular kind of food. These domain and task parameters are given as input (¶ [0541]). In an example, the system receives the input string "Who plays this weekend in filmore”. The input is expanded by current contextual information, such as a user's current location and local time. When matching 210 words / phrases, the language interpreter component (s) 1070 finds associations between user input and concepts. A word / phrase comparison 210 may use data, for example, from language construct recognition modules 1060, a dictionary of data 1058, an active ontology 1050, short-term personal memory 1052 and long-term personal memory 1054 (¶ [0215]).
Ogheneovo et al. (“Application of Vector Space Model to Query Ranking and Information Retrieval”, Pub. 2016) teaches comparing user queries to document vectors by using the cosine similarity measure (Section III. Methodology).

Beitzel et al. (“ Automatic Web Query Classification Using Labeled  and Unlabeled Training Data”, Pub. 2005) teaches combining three approaches to topical categorization of general web queries: matching against a list of manually labeled queries, supervised learning of classifiers, and mining of selectional preference rules from large unlabeled query logs (Abstract).
Cheng et al. (US 2016/0019474) teaches an attribute identification module 211 that generates a corpus based on listings and reviews of listings stored in the database 201. The attribute identification module 211 processes the listings and reviews of listings located in the location and identifies the set of attributes that appear most frequently in the listings and reviews (¶ [0038] – [0039]). Metadata related to the location may be augmented with the identified attributes (¶ [0040]).
The specific limitations “a retrieval phrase acquisition device to acquire a retrieval phrase from an input device; a retrieval storage device storing a word corresponding to a category; and a controller configured to generate a feature word from the retrieval phrase, the feature word being related to a word representing a retrieval target, the feature word corresponding with a feature vector that contains a degree of similarity of cosine equal to or greater than a predetermined threshold value, with a feature vector of distributed representation of the word representing the retrieval target, acquire a position information indicating a position on a map that is a starting point of retrieval, the retrieval target having a point of interest (POI) information indicating a point of interest (POI), identify the category based on whether a word included in the retrieval phrase matches the word stored in the retrieval storage device, wherein the controller is configured to estimate, on a machine learning basis, the category from a word included in the retrieval phrase in a case where said category is not directly identified by the controller based on non-machine learning basis, using training data, and retrieve the retrieval target corresponding .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624.  The examiner can normally be reached on Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        09/08/2021

/MATTHEW ELL/Primary Examiner, Art Unit 2145